SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 q TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number: 333-156263 Omni Ventures, Inc. (Exact name of registrant as specified in its charter) Kansas 26-3404322 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 10940 Parallel Parkway, Suite K-257, Kansas City, KS 66109 (Address of principal executive offices) 913-981-0823 (Issuer’s telephone number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No On June 30, 2011, the last business day of the registrant’s most recently completed second quarter, the aggregate market value of the Common Stock held by non-affiliates of the registrant was $75,344,669, based upon the closing price on that date of the Common Stock of the registrant on the OTC Bulletin Board system of $0.69.For purposes of this response, the registrant has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the registrant. As of as of May 9, 2012 the registrant had140,951,822 shares of its Common Stock, $0.0001 par value, outstanding. 1 TABLE OF CONTENTS Omni Ventures, Inc. Part I – Financial Information Item 1 Financial Statements ConsolidatedBalance Sheets as of March 31, 2012 (unaudited) and September 30, 2011 3 ConsolidatedStatements of Operations for the three and six months ended March 31, 2012 and 2011 4 ConsolidatedStatements of Cash Flows for the sixmonths ended March 31, 2012 and 2011 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4 Controls and Procedures 15 Part II – Other Information Item 1 Legal Proceedings 17 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 Mining Safety Disclosures 17 Item 5 Other Information 17 Item 6 Exhibits 17 2 ITEM 1 OMNI VENTURES, INC. and SUBSIDIARY Consolidated Balance Sheets March 31, September 30, (unaudited) ASSETS Current assets Cash $ $
